DETAILED ACTION
This is the second Office Action regarding application number 16/325,037, filed on 02/12/2019, which is a 371 of PCT/EP2017/069742, filed on 08/03/2017, and which claims foreign priority to DE 202016004934.9, filed on 08/13/2016.
This action is in response to the Applicant’s Response received 07/11/2022.

Status of Claims
Claims 1-14 are currently pending.
Claims 1, 3, and 14 are amended.
Claims 2, 4-7, and 10 are withdrawn.
Claims 1, 3, 8, 9, and 11-14 are examined below.
The rejection of claims 1, 3, 8, 9, and 11-14 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth a new ground of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 07/11/2022 have been carefully considered but they are moot in light of the Office’s new ground of rejection.
For purposes of claim interpretation, the examiner understands the applicant’s remarks to require that the limitation “allow access to the ambient air for the photovoltaic module” means that the ambient are can directly contact the photovoltaic module between adjacent fins of a heat exchanger (i.e. “between the surfaces of the blades” and that ambient air can “come into contact with the surface to be cooled between the surfaces of the blades”).
The examiner also notes that the feature of “free spaces” appears to be important, but the term “free spaces” is not used in the specification. The applicant may which to use clearer terms to describe these features, if they are important to the invention as a whole.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 8, 9, and 11-14 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the surface areas” and “the full area” but the text is not clear what these areas refer to. The applicant should amend the claim to recite more clearly the desired arrangement of the various components and surfaces. All dependent claims are similarly rejected as they each incorporate by reference the indefinite subject matter of claim 1.
Claim 3 recites “the at least one channel structure or line of the heat exchanger has a surface area which is configured to increase in size”. The examiner cannot determine the limits or specific meaning of this recitation. Increase in size, with respect to what exactly? Where exactly is the size of these surface areas increased? How are they configured exactly? Does the size refer to the thickness or a length dimension?


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over EMSELLEM (FR 2998095 A1, English machine translation provided) in view of SASAKI (US 2004/0190260 A1).
Regarding claim 1, EMSELLEM teaches a photovoltaic thermal module for combined generation of electricity and heat, having 
a photovoltaic module (cooled area 2 may be a rear side of a photovoltaic panel), on the rear side of which, in the position of use, facing away from the sun, a heat exchanger (4) is situated, 
wherein the heat exchanger contains at least one channel structure or line (5) through which a liquid or gaseous heat carrier fluid flows, the at least one channel structure or line situated at a distance from the photovoltaic module (pipe 5 is situated at a distance separated from the rear of the photovoltaic module 2, Fig. 4), 
wherein the at least one channel structure or line not only stands in direct contact with the ambient air, but also is connected with the photovoltaic module in thermally conductive manner (Fig. 4 illustrates the direct contact and thermal connection recited), 
wherein the surface areas of the heat exchanger that stand in contact with the ambient air are disposed transversely to the plane of expanse of the photovoltaic module, and free spaces are provided between the surface areas of the heat exchanger (Fig. 2B illustrates the direct contact and thermal connection with free spaces recited), 
characterized in that the free spaces between the surface areas of the heat exchanger allow access to the ambient air for the photovoltaic module, and 
that the surface areas of the heat exchanger lie directly on the photovoltaic module without coverage and connection over a full area of the photovoltaic module (see that Fig. 2 illustrates the free spaces provide access to air and do not fully cover the rear of the photovoltaic module, such as around the edges; and para. 12 describes how the heat removed from the thermal module may be used with pumps to provide heat sources for other applications).

    PNG
    media_image1.png
    732
    309
    media_image1.png
    Greyscale

EMSELLEM does not disclose expressly that free spaces are provided between the surface areas of the heat changer.
SASAKI teaches a heat exchanger for electronic devices where the surface areas of the solar cell are not fully covered entirely by the heat fins (Fig. 1 illustrates that there are free spaces between surface areas of the heat exchanger that would allow access to the ambient are for the attached heat generating device, i.e. solar cell; and also that the fins directly lie on the module without full area coverage). SASAKI reports that these free ends portions/areas do not directly contact the surface of the heat receiving/generating portion, and thus allow for easy elastic deformation that facilitates configuration and assembly (para. 65).

    PNG
    media_image2.png
    399
    588
    media_image2.png
    Greyscale

It would have been obvious to skilled artisans to modify EMSELLEM and employ the arrangement of heat exchanger surface areas as taught by SASAKI because said arrangement provides for easy elastic deformation and facilitates the mechanical joint/assembly.

Regarding claim 3, the combination of EMSELLEM and SASAKI teaches or would have suggested the combined photovoltaic thermal module according to claim 1, characterized in that the at least one channel structure or line of the heat exchanger to the ambient air has surface-increasing heat exchanger surface areas (the distance between fins may be increase, but also the fins themselves function to increase the heat exchanger surface area).

Regarding claim 8, the combination of EMSELLEM and SASAKI teaches or would have suggested the combined photovoltaic thermal module according to claim 1, characterized in that the heat exchanger is structured as a plate/air heat exchanger, which comprises one or more lines and sheet-metal plates applied to them, and that the sheet-metal plates are in thermally conductive contact with the photovoltaic module (sheet metal plate portions 42 are applied in thermal conductor contact with the rear of a cooled photovoltaic module, Fig. 4).

Regarding claim 9, the combination of EMSELLEM and SASAKI teaches or would have suggested the combined photovoltaic thermal module according to claim 8, characterized in that sheet-metal end pieces of the plate/air heat exchanger are structured in such a manner that they serve directly for fixation of the plate/air heat exchanger on the photovoltaic module, and replace the frame of the photovoltaic module (the metal end pieces in thermal contact make also direct physical contact in order to extract heat, and the examiner concludes that the device would be capable of replacing a frame or functioning as a frame for the final product).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over EMSELLEM (FR 2998095 A1, English machine translation provided) in view of SASAKI (US 2004/0190260 A1), further in view of CHAE (US 2014/0014162 A1).
Regarding claim 11, the combination of EMSELLEM and SASAKI teaches or would have suggested the combined photovoltaic thermal module according to claim 1, characterized in that the thermally conductive contact between heat exchanger and photovoltaic module is implemented by means of mechanical pressing combined with gluing. 
CHAE describes photovoltaic thermal module that uses adhesive material to join together components (para. 43).
It would have been obvious to skilled artisans to modify EMSELLEM and use adhesive (glue) to join together components like the heat exchanger and module as taught by CHAE. 


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over EMSELLEM (FR 2998095 A1, English machine translation provided) in view of SASAKI (US 2004/0190260 A1), further in view of LIN (US 2013/0284237 A1).
Regarding claims 12 and 13, the combination of EMSELLEM and SASAKI teaches or would have suggested the combined photovoltaic thermal module according to claim 1, but does not disclose expressly that the photovoltaic module is transparent between the PV cells, and the heat exchanger is structured to be dark. i.e. to absorb solar radiation (claim 12) or the heat exchanger is selectively coated, i.e. to absorb solar radiation, at a reduced emission of infrared radiation (claim 13).
LIN teaches a combined photovoltaic thermal module with transparency between solar cells (areas between solar cells 3 are transparent) with a heat exchanger that is coated to be dark to absorb (reduce emission) of heat (heat is infrared) (para. 46 and Fig. 2).

    PNG
    media_image3.png
    169
    559
    media_image3.png
    Greyscale

It would have been obvious to modify EMSELLEM and coat the heat exchanger to be dark as taught by LIN to absorb infrared heat to increase heat transfer efficiency.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over EMSELLEM (FR 2998095 A1, English machine translation provided) in view of SASAKI (US 2004/0190260 A1), further in view of GIRITSCH (US 2011/0139221 A1)
Regarding claim 14, the combination of EMSELLEM and SASAKI teaches or would have suggested the combined photovoltaic thermal module according to claim 13, but does not disclose expressly that the photovoltaic thermal module is coupled with a heat pump, and the refrigerant of the heat pump flows directly through the line(s) of the photovoltaic thermal module.
GIRITSCH teaches a system where heat is extracted from a photovoltaic module coupled fluidically to a heat pump (36) (Fig. 2).

    PNG
    media_image4.png
    629
    432
    media_image4.png
    Greyscale

It would have been obvious to modify EMSELLEM and connect the module to a heat pump by a fluid as taught by GIRITSCH to remove heat from the underside of the photovoltaic module for another use.


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721